Exhibit 10(b)

EXECUTION COPY

August 14, 2007

Mr. Klaus Kleinfeld

Dear Klaus:

Based on our meetings, as well as your meetings with other members of the Board
of Directors (the “Board”) of Alcoa, Inc. (together with any successor thereto)
(the “Company”), it is my pleasure to extend an offer of employment with the
Company pursuant to this letter agreement (“Agreement”), commencing on
October 1, 2007 (the “Effective Date”), as its President and Chief Operating
Officer, reporting to the Chief Executive Officer. You will have all of the
duties, responsibilities and authority commensurate with such position. From and
after the Effective Date, you will continue to serve as a member of the Board.
The Company acknowledges and agrees that you may continue to serve as a member
of the board of directors of two non-competitive corporate board of directors
and may serve on charitable boards, in each case with the consent of the Board
(which consent shall not be unreasonably withheld), provided that such
additional corporate and charitable board service does not interfere in any
material way with your duties to the Company. Upon the retirement of the current
Chief Executive Officer, you will be offered the position of Chief Executive
Officer and Chairman of the Board, reporting to the Board, with such employment
continuing on the terms and conditions of this Agreement. The specifics of this
employment offer are set forth below:

 

1.      Base Salary

  

Effective the Effective Date, your annual base salary will be $1,400,000,
subject to increase (but not decrease) from time to time in the discretion of
the Compensation and Benefits Committee (“Committee”) of the Board of Directors
(as may be increased, the “Base Salary”), payable in accordance with the
Company’s customary payroll practices. Your Base Salary will be increased
appropriately at such time as you assume the position of Chief Executive Officer
and Chairman of the Board.

2.      Annual Bonus

  

Effective the Effective Date, your annual target bonus opportunity under the
Company’s Incentive Compensation Plan will be equal to at least 120% of your
then-current Base Salary, and you can earn up to a maximum bonus equal to 240%
of your then-current Base Salary. Your 2007 bonus will be based on the same
performance objectives as the Company’s current Chief Executive Officer’s 2007
bonus, but will be prorated based on the fraction the numerator of which is the
number of days you are employed by the Company during 2007 and the denominator
of which is 365; provided, such bonus will not be prorated to the extent that
you demonstrate to the reasonable satisfaction of the Committee that you have
forfeited your entitlement to a 2007 annual bonus payment from Siemens AG.



--------------------------------------------------------------------------------

Mr. Klaus Kleinfeld

August 14, 2007

Page 2

 

3.      Initial Equity Awards

  

On the Effective Date, the Company will grant you the following time-vested and
performance-based awards under Sections 3(a) and 3(b) and, if you so elect in
the alternative, Section 3(c) hereof pursuant to the Company’s Equity Choice
Program under the 2004 Alcoa Stock Incentive Plan (“Plan”) and will grant you
the following stock award under Section 3(d) hereof pursuant to the Plan:

  

(a)    A time-vested award (“Time-Vested Award”) having a grant-date value of
$675,000; provided, if the Effective Date is postponed to a date after October
1, 2007, as provided below, the value of such award shall be equal to the
product of $675,000 multiplied by the fraction the numerator of which is the
number of days from the Effective Date through December 31, 2007 and the
denominator of which is 92 (“Award Proration”). Unless you elect otherwise, as
provided below, the Time-Vested Award will be granted to you in the form of
time-vested stock options. The number of stock options awarded will be
determined based on the method and assumptions applied by the Company for the
accounting of expense for stock option awards under FAS 123R in effect on the
Effective Date (presently, the lattice method). Each time-vested stock option
will have an exercise price equal to the Fair Market Value (as defined under the
Plan) of a share of common stock of the Company on the grant date, a six-year
term, and will vest and become exercisable in three equal installments on each
of the first three anniversaries of the grant date, provided that you are
continuously employed by the Company through such anniversary date for such
installment to so vest. The standard terms and conditions for the Company’s
stock option awards shall otherwise apply (except that, during any period of
time in which you are the Chief Executive Officer of the Company, any
determination by the Chief Executive Officer authorized thereunder shall be made
by the Committee).

  

(b)    A performance-based award (“Performance-Based Award”) having a grant-date
value of $675,000; provided, such value shall be subject to Award Proration.
Unless you elect otherwise, as provided below, the Performance-Based Award will
be granted to you in the form of performance shares. The number of performance
shares awarded will be equal to the quotient of (i) $675,000 (or the value after
any Award Proration) divided by (ii) the Fair Market Value of one share of
Company common stock on the grant date. Performance shares will be earned and
payable in accordance with the Company’s standard terms and conditions
applicable to its performance share awards granted in 2007. The number of
performance shares so earned will fully vest and become unrestricted on the
third anniversary of the grant date, provided that you are continuously employed
by the Company through such date.



--------------------------------------------------------------------------------

Mr. Klaus Kleinfeld

August 14, 2007

Page 3

 

  

The standard terms and conditions for the Company’s performance share awards
shall otherwise apply (except that, during any period of time in which you are
the Chief Executive Officer of the Company, any determination by the Chief
Executive Officer authorized thereunder shall be made by the Committee).

  

(c)    On or prior to the Effective Date, you may elect to receive an award of
time-vested restricted stock in lieu of time-vested stock options under your
Time-Vested Award, and you may elect to receive an award of performance stock
options in lieu of performance shares under your Performance-Based Award, in
accordance with the terms and procedures under the Equity Choice Program in
effect on the Effective Date. To the extent that you elect to receive restricted
stock or performance stock options (or both), the Company’s standard terms and
conditions applicable to such awards will govern (except that, during any period
of time in which you are the Chief Executive Officer of the Company, any
determination by the Chief Executive Officer authorized thereunder shall be made
by the Committee), including, without limitation:

  

(i)     any award of time-vested restricted stock will fully vest and become
unrestricted on the third anniversary of the grant date, provided that you are
continuously employed by the Company through such date; and

  

(ii)    any award of performance stock options will be earned and payable in
accordance with the Company’s standard terms and conditions applicable to its
performance stock option awards granted in 2007. Each earned performance stock
option will have an exercise price equal to the Fair Market Value of a share of
common stock of the Company on the grant date, a six-year term, and will vest
and become exercisable in three equal installments on each of the first three
anniversaries of the grant date, provided that you are continuously employed by
the Company through such anniversary date for such installment to so vest.

  

(d)    On the Effective Date, the Company will grant you a fully vested award of
Company common stock pursuant to the Plan having a grant-date value of
$1,000,000, or a monetary equivalent thereof, prior to any applicable tax
withholding. The number of any such shares awarded, prior to any applicable tax
withholding, will be equal to the quotient of (i) $1,000,000 divided by (ii) the
Fair Market Value of one share of Company common stock on the grant date. The
foregoing to the contrary notwithstanding, upon any voluntary termination (other
than a Qualifying Termination, defined below) occurring prior to the third
anniversary of the Effective Date, you will repay such portion of this



--------------------------------------------------------------------------------

Mr. Klaus Kleinfeld

August 14, 2007

Page 4

 

  

grant as equals the product of (A) the after-tax amount (determined after
application of all refunds and credits to which you are entitled as a result of
such repayment) of the product of (x) the number of shares of common stock (or
any such monetary equivalent) granted to you pursuant to this Section 3(d)
multiplied by (y) the Fair Market Value of one share of Company common stock on
the date of such termination, multiplied by (B) the fraction the numerator of
which is the number of whole months from the date of termination until such
third anniversary and the denominator of which is 36. Any tax withholding
applicable to such stock award described in this Section 3(d) may, at your
election, be satisfied by withholding from such award a number of shares with an
aggregate Fair Market Value equal to the amount of tax required to be withheld
by the Company in connection with such award).

4.      Annual Equity Awards

  

Commencing with annual long-term incentive awards granted to senior executives
during fiscal 2008, you will be eligible for further equity grants and other
long-term incentive awards, and with vesting and other terms and conditions,
consistent with awards to other senior officers of the Company.

5.      Sign-On Bonus

  

On the Effective Date, you will receive a cash payment in the amount of
$6,500,000 (subject to applicable tax and other required withholdings) as an
inducement to enter into this Agreement; provided, upon any voluntary
termination (other than a Qualifying Termination, defined below) occurring prior
to the third anniversary of the Effective Date, you will repay such portion of
the cash payment as equals the net after-tax amount of the cash payment (after
application of all refunds and credits to which you are entitled as a result of
such repayment) multiplied by the fraction the numerator of which is the number
of whole months from the date of termination until such third anniversary and
the denominator of which is 36. The cash payment to you will not constitute
compensation for purposes of determining the amount of benefits you may be
entitled to receive under any of the Company’s qualified and nonqualified
retirement plans, qualified savings plan and nonqualified deferred compensation
plans (including the SERP Benefit, below).

6.      Supplemental Pensions

  

Effective the Effective Date:

  

(a)    You will be eligible to participate in the Company’s tax-qualified
defined contribution retirement plan and the Company’s tax-qualified and
nonqualified savings and deferred compensation plans, applicable to senior
executives hired on or after the date you and the Company enter into this
Agreement, in accordance with their terms in effect from time to time, except as
provided in Attachment A to this Agreement.



--------------------------------------------------------------------------------

Mr. Klaus Kleinfeld

August 14, 2007

Page 5

 

  

(b)    You also will be eligible for a supplemental retirement benefit (“SERP
Benefit”), as set forth on Attachment A to this Agreement.

7.      Relocation

  

As of the Effective Date, you will be entitled to full relocation benefits in
accordance with the Company’s policy governing relocation of its senior
executives. Additionally, you will receive a non-accountable cash payment in the
amount of $1,200,000 (subject to applicable tax and other required withholdings)
to assist you in the relocation of your family and you from your current
residence to a residence in the vicinity of the Company’s headquarters in New
York City, New York. This amount will be fully taxable to you and will not be
grossed-up for taxes. The cash payment to you will not constitute compensation
for purposes of determining the amount of benefits you may be entitled to
receive under any of the Company’s qualified and nonqualified retirement plans,
qualified savings plan and nonqualified deferred compensation plans (including
the SERP Benefit, below).

8.      Benefits, Perquisites

  

Effective the Effective Date, you will be eligible to participate in all
employee benefit plans, be entitled to such vacation benefits (but not less than
four (4) weeks per year, credited in accordance with applicable Company policy)
and to receive all perquisites which the Company provides to its senior
executives, in accordance with the most favorable terms thereof. For purposes of
eligibility under any Company retiree life insurance plan as may be in effect
from time to time, you shall be deemed to have attained any minimum service
requirement (and shall remain subject to attaining any required minimum age and
continued employment and other terms and conditions of eligibility) thereunder.
As a member of the Executive Council, you will be subject to the Company’s
Corporate Aircraft Policy, as in effect from time to time (and for which purpose
the Company’s air transport security policy shall be amended to cover you in the
same manner as the Chief Executive Officer while you are serving as the
Company’s President and Chief Operating Officer). The Company will provide you
with an automobile and driver while in the United States and abroad for your use
for business and personal purposes, including commuting, subject to applicable
tax reporting and withholding. The Company will provide you with an appropriate
level of assistance consistent with existing Company polices regarding your and
your family’s visa, immigration and naturalization status in the United States.
If due to circumstances beyond the Company’s and your control, you are unable to
obtain all necessary visas and United States immigration status required to
commence your duties hereunder on a full-time basis in the United States by
October 1, 2007 (“Residence Status”), the Effective Date will be postponed until
the date you obtain Residence Status (and for all purposes hereunder, the



--------------------------------------------------------------------------------

Mr. Klaus Kleinfeld

August 14, 2007

Page 6

 

  

“Effective Date” will be such postponed date); provided, if you are unable to
obtain Residence Status by January 1, 2008, your employment will not commence
(i.e., there will not be an Effective Date) and this Agreement will thereupon
terminate without any further liability of the Company to you. The Company will
pay your reasonable professional fees incurred to negotiate and prepare this
Agreement in an amount not to exceed $50,000. Effective the Effective Date, upon
a termination of your employment for any reason other than for Cause (as defined
below), and continuing until you attain age 65 (and for coverage for your
spouse, until she attains age 65), you and your spouse will be entitled to
continued participation in the Company’s health plan (or plans), in which you
were participating immediately prior to termination, at the same premium cost to
you as the amount from time to time charged for COBRA benefits to former
employees of the Company.

9.      Severance

     

(a)    On the Effective Date, the Company and you will enter into the Company’s
standard Executive Severance Agreement in the form recently provided to you;
provided, such agreement shall terminate upon the date that you are appointed as
the Chief Executive Officer of the Company.

  

(b)    For the purposes of your Executive Severance Agreement, “Cause” shall
have the following meaning, and not the meaning in the standard form of
Executive Severance Agreement: (i) any refusal by you to follow the lawful
directives of the Board, or while you are Chief Operating Officer the lawful
directives of the Chief Executive Officer, which are consistent with the scope
and nature of your duties and responsibilities; (ii) your conviction of, or plea
of guilty or nolo contendere to, a felony or of any crime involving moral
turpitude, fraud or embezzlement; (iii) any gross negligence or willful
misconduct in the conduct of your duties; (iv) any material breach of any one or
more of the restrictive covenants provided at Section 12 hereof; or (v) any
violation of any statutory or common law duty of loyalty to the Company or any
of its subsidiaries; provided, no act or omission shall be “willful” if
conducted in good faith and with a reasonable belief that such conduct was in
the best interests of the Company.

  

(c)    Further, any voluntary termination of your employment will be deemed an
involuntary termination of your employment “without Cause” under your Executive
Severance Agreement (a “Qualifying Termination”) if such resignation occurs
during the thirty (30) day period following the earliest to occur of (i) the
date on which the current Chief Executive Officer and Chairman retires and you
are not immediately thereafter



--------------------------------------------------------------------------------

Mr. Klaus Kleinfeld

August 14, 2007

Page 7

 

  

appointed to succeed him as Chief Executive Officer and Chairman of the Board or
(ii) the date at any time, after you had begun to serve in such positions, in
which you are involuntarily terminated from either such position; provided, the
appointment of a non-executive Chairman of the Board at any time will not
constitute a basis for a Qualifying Termination provided that you, at such time
as you then are or thereafter become the Chief Executive Officer, report
directly to the Board.

  

(d)     If you are entitled to receive severance benefits under the Executive
Severance Agreement, you will not be required to mitigate the amount of any
payment provided for in the Executive Severance Agreement by seeking other
employment or otherwise, and any amount received from subsequent employment will
not offset your Salary Continuation payments (as defined under the Executive
Severance Plan).

10.    Change in Control

  

On the date that the Company and you enter into this Agreement, you will become
a participant under the Company’s Change in Control Severance Plan applicable to
Tier II senior executives, or applicable to Tier I senior executives at such
time as you become Chief Executive Officer, as in effect from time to time,
subject to your commencement of employment on the Effective Date.

11.    Indemnification

  

The Company will indemnify you for your acts and omissions while serving as
President and Chief Operating Officer, and thereafter if you are serving as
Chief Executive Officer, to the same extent as provided to senior officers under
the Company’s charter, by-laws and applicable law. During your employment and
service as a member of the Board, and thereafter for such period as you may be
subject to liability for any claims brought in connection with such employment
or service under applicable statutes of limitations, laches and any other
statutory, common law or equitable period during which a claim may be brought
against you, the Company will insure you under any policy of directors and
officers liability insurance in effect from time to time to the same extent as
the Company insures thereunder members of the Board and its senior officers.

12.    Restrictive Covenants

  

You will be subject to such restrictive covenants as are applicable to senior
executives of the Company as of the Effective Date (including, without
limitation, as are provided under the Executive Severance Agreement provided
under Section 9, above) and will enter into such other standard agreements as
are required of other senior executives in accordance therewith.



--------------------------------------------------------------------------------

Mr. Klaus Kleinfeld

August 14, 2007

Page 8

 

13.    Stock Ownership

  

You will be subject to the Company’s policy governing the accumulation and
ownership of Company Shares, applicable at a level for your title and office
from time to time, during the period of your employment.

14.    Arbitration

  

Any controversy or claim arising out of or relating to this letter or the breach
of this letter, or any agreement identified hereunder, that cannot be resolved
by you and the Company will be submitted to arbitration in metropolitan New York
City, New York in accordance with the commercial dispute rules and procedures of
the American Arbitration Association, which arbitration will be a binding and
conclusive settlement of any such claims or disputes; provided that the Company
will be entitled to seek a temporary injunction in any court of competent
jurisdiction for any breach by you in accordance with the terms of the
restrictive covenants applicable to you, which is the subject of an arbitration,
for the duration of any arbitration proceeding. The Company will pay for the
costs of arbitration. Each party will be responsible for his or its own
attorneys fees and other litigation costs incurred in connection with the
arbitration.

15.    Miscellaneous

  

This Agreement and any dispute hereunder will be construed, interpreted and
governed in accordance with the laws of the State of new York without reference
to rules relating to conflicts of law. Your employment with the Company will at
all times be at-will. Subject to your rights to certain payments and benefits
upon certain terminations of employment hereunder, nothing herein will confer
upon you any right to continue in the employment of the Company for any period
of specific duration or interfere with or otherwise restrict in any way the
rights of the Company or you to terminate your employment at any time and for
any reason, with or without Cause. Upon your termination of employment for any
reason and as a condition to any payments and benefits to which you may become
entitled under Section 9 (Severance) or 10 (Change in Control) hereunder, at the
request of the Board you will immediately resign from the Board, your position
as an officer of the Company and all offices and directorships of all
subsidiaries and affiliates of the Company. Any waiver of any breach of this
Agreement shall not be construed to be a continuing waiver or consent to any
subsequent breach on the part of either you or the Company.

16.    Section 409A Compliance

     

(a)     Notwithstanding any provision to the contrary in this Agreement, if on
the date of termination of your employment you are a “specified employee” under
Section 409A(a)(2)(B) of the Internal Revenue Code of 1986, as amended (“Code”),
then with regard to any payment or the provision of any benefit that is required
to be delayed in compliance with



--------------------------------------------------------------------------------

Mr. Klaus Kleinfeld

August 14, 2007

Page 9

 

  

Section 409A(a)(2)(B) of the Code such payment or benefit shall not be made or
provided (subject to the last sentence hereof) prior to the earlier of (i) the
expiration of the six (6)-month period measured from the date of your
“separation from service” (within the meaning of Section 409A(a)(2)(B) of the
Code) or (ii) the date of your death (the “Delay Period”). Upon the expiration
of the Delay Period, all payments and benefits delayed pursuant to this
subparagraph (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to you
in a lump sum, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein. Notwithstanding the foregoing, to the extent that the foregoing
applies to the provision of any ongoing welfare benefits to you that would not
be required to be delayed if the premiums therefor were paid by you, you shall
pay the full cost of premiums for such welfare benefits during the Delay Period
and the Company shall pay you an amount equal to the amount of such premiums
paid by you during the Delay Period promptly after its conclusion. To the extent
that your Executive Severance Agreement under Section 9, above, reflects the
provisions of the final regulations issued under Section 409A, the terms of that
Executive Severance Agreement shall control over the terms of this Section
16(a).

  

(b)     To the extent applicable, it is intended that this Agreement comply with
the provisions of Section 409A of the Code, and this Agreement shall be
construed and applied in a manner consistent with this intent. In the event that
any payment or benefit under this Agreement is determined by the Company to be
in the nature of deferred compensation, you and the Company hereby agree to take
such actions as may be mutually agreed between the parties to ensure that such
payments comply with the applicable provisions of Section 409A of the Code and
the Treasury regulations and other official guidance promulgated thereunder. To
the extent that any payment or benefit under this Agreement is modified by
reason of this subsection (b), it shall be modified in a manner that preserves
the economic costs and/or value thereof to the respective parties (determined on
a pre-tax basis and without interest for the time value of any delayed payment).

17.    Successors

  

Neither party hereto may assign any rights or delegate any duties under this
Agreement without the prior written consent of the other party; provided,
however, that (a) this Agreement shall inure to the benefit of and be binding
upon the successors and assigns of the Company upon any sale of all or
substantially all of the Company’s assets, or upon any merger, consolidation or
reorganization of the Company with or into any



--------------------------------------------------------------------------------

Mr. Klaus Kleinfeld

August 14, 2007

Page 10

 

  

other corporation, all as though such successors and assigns of the Company and
their respective successors and assigns were the Company; and (b) this Agreement
shall inure to the benefit of and be binding upon your heirs, assigns or
designees to the extent of any payments due to them hereunder.

18.    Entire Agreement

  

Except as otherwise contemplated herein, this Agreement contains the entire
agreement between you and the Company with respect to the subject matter hereof.
No modification or termination of this Agreement may be made orally, but must be
made in writing and signed by you and the Company.

This offer of employment may be executed in counterparts, each of which will be
deemed an original, but all of which will constitute one and the same
instrument.

If the foregoing terms and conditions are acceptable and agreed to by you,
please sign this Agreement where indicated below and return one executed copy to
me.

 

Alcoa, Inc. By:   /s/ Alain J. P. Belda Name:   Alain J. P. Belda Title:  
Chairman & CEO

 

Accepted and Agreed: /s/ Klaus Kleinfeld Klaus Kleinfeld



--------------------------------------------------------------------------------

ATTACHMENT A

SERP Benefit

A-1. The amount of your SERP Benefit will be equal to the excess, if any, of
(a) your SERP Benefit Amount over (b) the amount of your Adjusted Siemens AG
Pension Benefit (such benefit expressed as a single life annuity benefit payable
annually that is the actuarial equivalent of the normal form of benefit provided
under such pension plan). For all purposes hereunder, actuarial equivalence
shall be determined in accordance with the terms and assumptions provided under
the Company’s defined benefit tax-qualified Retirement Plan (or if the
Retirement Plan shall be terminated, as set forth therein immediately prior to
such termination).

A-2. For the purposes of this Agreement, your “SERP Benefit Amount” will be a
fully vested annual benefit payable as a single life annuity payable annually in
an amount equal to the product of (a) 4.35%, multiplied by (b) the number of
whole and fractional years of pension service as an employee of the Company from
and after the Effective Date, multiplied by (c) your average final compensation.
“Pension service” and “average final compensation” shall have the meanings set
forth in the Company’s Supplemental Pension Plan for Senior Executives
(“Supplemental Pension”) as in effect on the date of termination of your
employment (or, if the Supplemental Pension shall be terminated by the Company,
as set forth therein immediately prior to such termination); provided, such
terms shall have the meaning, respectively, set forth in the Supplemental
Pension as in effect on the Effective Date if such meaning is more favorable to
you at such time than on the date of termination of your employment (or
immediately prior to termination of the Supplemental Pension, as the case may
be); provided further, in all events, your “average final compensation” shall be
deemed to be not less than the sum of your Base Salary in effect on the
Effective Date plus a target-level annual bonus determined based on such initial
Base Salary amount. For the avoidance of doubt, on the date hereof the
Supplemental Pension provides that your “annual compensation” (which forms the
basis for your “average final compensation”) is based on your Base Salary and
annual bonus amount and on no other component of compensation. While your
Executive Severance Agreement is in effect (under Section 9 hereof) and while
you are a participant in the Company’s Change in Control Severance Plan
(pursuant to Section 10 hereof), any additional service credit for pension
accrual purposes to which you may become entitled under such Executive Severance
Agreement or such Change in Control Severance Plan (to the extent provided for
therein as of the date of termination of your employment thereunder), as the
case may be, shall apply to the determination of your SERP Benefit.

A-3. The “Adjusted Siemens AG Pension Benefit” will be equal to the product of
(a) 8.7%, multiplied by (b) the number of whole and fractional years of your
pension service as an employee of the Company from and after the Effective Date,
multiplied by (c) your accrued age 60 pension benefit due you under your Siemens
AG’s qualified and nonqualified pension plans, expressed as a single life
annuity benefit payable annually that is the actuarial equivalent of the normal
form of benefit provided under each such plan; provided that, the product of
(a) multiplied by (b) shall not exceed 100%. The United States dollar-equivalent
of your Adjusted Siemens AG Pension Benefit will be determined based on the
currency exchange rate for the Euro into United States dollars based on the 30
trading day average ending at the close of currency trading in New York City, NY
on the business day preceding the day that you commence your SERP Benefit, as
reported in The Wall Street Journal (electronic edition).



--------------------------------------------------------------------------------

A-4. For purposes hereof, if you retire and commence benefits hereunder on or
after attaining age 55 and prior to age attaining age 62, your SERP Benefit will
be payable in a reduced amount, determined as follows: (i) determine your SERP
Benefit Amount under Section A-1(a), above, as a single life annuity amount that
would be payable commencing at your age 62, (ii) determine your Adjusted Siemens
AG Pension Benefit under Section A-1(b), above, as a single life annuity that
would be payable at your age 60 and increased to the actuarial equivalent of
such amount that would be payable as a single life annuity at your age 62, and
(iii) the difference of the amount determined under clause (i) of this Section
A-5 minus the amount determined under clause (ii) of this Section A-5 will be
reduced by such fractional amount as applies under the Supplemental Pension for
participants (who have fewer than 30 years of service) commencing benefits prior
to age 62 (on the date hereof, the reduction method set forth in
Section 1.1(M)(2)(B) and Section 1.1(M)(3) of the Supplemental Pension).

A-5. Your SERP Benefit shall be payable commencing on the later of the date on
which you reach age 60 and your separation from service with the Company, or
such later date as you elect in accordance with Section 409A of the Code and
otherwise consistent with the Supplemental Pension, subject to the last two
sentences of this paragraph A-5. Your SERP Benefit shall be paid in monthly
installments as a joint and 50% surviving spouse annuity that is the actuarial
equivalent of a single life annuity as determined above, subject to your
election in accordance with Section 409A to receive your SERP Benefit in such
different form as is permitted to participants under the Supplemental Pension,
in accordance with the procedure for electing such benefit under the
Supplemental Pension as in effect from time to time (or, if the Supplemental
Pension shall be terminated by the Company, such procedure as in effect
immediately prior to such termination), Notwithstanding anything to the contrary
in the foregoing, if on the date of termination of your employment you are a
“specified employee” under Section 409A(a)(2)(B) of the Code, then with regard
to any payment or the provision of any benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code your SERP Benefit shall not be
provided prior to the earlier of (i) the expiration of the six (6)-month period
measured from the date of your “separation from service” (within the meaning of
Section 409A(a)(2)(B) of the Code) or (ii) the date of your death (the “Delay
Period”). Any installments of your SERP Benefit that are delayed pursuant to the
previous sentence shall be paid or reimbursed to you in a lump sum upon the
expiration of the Delay Period, and any remaining installments of your SERP
shall be paid or provided in accordance with the normal payment dates provided
for herein.

A-6. For purposes hereof, if you die before commencing benefits hereunder, your
then surviving spouse will be entitled to a preretirement survivor benefit equal
to the excess, if any, of (i) the preretirement survivor benefit that is
provided under the Supplemental Pension (on the date hereof, as set forth in
Section 1.1(M)(4) thereof) based on your SERP Benefit accrued through the date
of your death and determined without regard for any eligibility or vesting
requirement set forth under the Company’s tax-qualified Retirement Plan over
(ii) the amount of your Adjusted Siemens AG Pension Benefit (determined by
substituting for such benefit the amount of such benefit then payable to your
surviving spouse or other beneficiary(s)).

A-7. For the avoidance of doubt, it is the intention of the Company and you that
you will not be entitled to any tax-qualified or nonqualified defined benefit
retirement benefit from the Company, other than the SERP Benefit, that you
hereby waive any such Company defined benefit retirement benefit to which you
are or become entitled, that any such Company defined



--------------------------------------------------------------------------------

benefit retirement benefit that cannot be waived will offset, on a
dollar-for-dollar actuarially equivalent basis, the amount of your SERP Benefit,
and that all references herein to the Supplemental Pension are for purposes only
of incorporating by reference herein certain defined terms and other provisions
and procedures to determine the amount and terms of payment of your SERP
Benefit.

A-8. Anything herein to the contrary notwithstanding, by entering into this
Agreement, you hereby waive all entitlement to benefits under the Alcoa Deferred
Compensation Plan (and any successor to such plan) (“Deferred Compensation
Plan”) other than (x) Participant Deferrals as presently described at Article
III (“Participant Deferrals”) and (y) Matching Company Credits under Article IV
(“Matching Credits”) of the Deferred Compensation Plan; provided, if by the
terms of the Deferred Compensation Plan or applicable law such waiver is
determined not to be valid and enforceable, the Company and yon acknowledge and
agree that the actuarial equivalent amount of your entire benefit under the
Deferred Compensation Plan, other than your Participant Deferrals and Matching
Credits, will offset your SERP Benefit on a dollar-for-dollar basis so as not to
duplicate employer-provided benefits under your SERP Benefit and the Deferred
Compensation Plan (and such actuarial equivalence shall be determined in
accordance with the last sentence of Section A-1, above).